                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

JAMES GHAISAR, et al.,                         )
                                               )
       Plaintiff,                              )
                                               )
vs.                                            )       Civil Action No. 1:19-cv-1224
                                               )                        (CMH/IDD)
UNITED STATES OF AMERICA,                      )
                                               )
      Defendant.                               )
_________________________________              )

      DEFENDANT’S OBJECTIONS TO PLAINTIFFS’ LIST OF TRIAL EXHIBITS

       Pursuant to this Court’s Order of January 15, 2020 (Dkt. No. 17), May 1, 2020 (Dkt. No.

34), and June 25, 2020 (Dkt. No. 39), Defendant, through its undersigned counsel, hereby

respectfully submits the following objections to Plaintiff’s proposed exhibits (Dkt. Nos. 52, 54-

1) for the trial of the above-captioned matter.

                                          OBJECTIONS

       These objections reflect the present status of the above-captioned matter. As such, by not

objecting to certain exhibits on grounds of relevance, Defendant does not waive such objections

in the event that any exhibit becomes irrelevant because of this Court’s ruling on any potential

motion for summary judgment or motion in limine to be filed in advance of trial, or to suggest

that certain topics are pertinent to any claim that may remain against Defendant.

       Additionally, several of these objections are objections only to the introduction and

admission of the exhibit as affirmative evidence presented by Plaintiffs, and as such, Defendant

reserves the right to utilize and admit particular exhibits, including as impeachment or through

expert witnesses pursuant to Fed. R. Evid. 703, if necessary. Further, some of these objections

(especially on the basis of relevance or hearsay) relate solely to Plaintiffs’ claims against

                                                   1
Defendants, and in this respect, Defendants take no position on whether the exhibit in question

would be admissible against any other party.

         Defendant reserves the right to waive any of these objections, to interpose objections

based on authentication, foundation, and, depending on usage, hearsay, and to add to these

objections based on any ruling this Court might enter on Defendant’s motion for summary

judgment and/or motions in limine.




          PLAINTIFF’S           BEGINNING         ENDING BATES
  EX.     DESCRIPTION           BATES NO.         NO.               OBJECTION
          Virginia Chief        Ghaisar_US_000885 Ghaisar_US_000897 Misleading (Fed. R.
          Medical Examiner                                          Evid. 403; document
          Autopsy Report        US-00005411       US-00005434       described does not
                                                                    match exhibit
                                                                    provided);
                                                                    Cumulative (Fed. R.
                                                                    Evid. 403; exhibit
                                                                    consists of two full
                                                                    and one partial
                                                                    copies of the same
     1                                                              document)
       Medical records          US-00007109       US-00008557
       from Inova Fairfax
     2 Hospital
       Arlington                Ghaisar_US-001116       Ghaisar_US-001116
       Emergency
       Dispatch
     3 Recording
       USPP Dispatch            US-00006797             US-00006797
       Recording
     4
          USPP Dispatch         US-00000752             US-00000752
          Recording
     5
       Fairfax County           US-00010165             US-00010165
       Dispatch
     6 Recording


                                                  2
      PLAINTIFF’S          BEGINNING          ENDING BATES
EX.   DESCRIPTION          BATES NO.          NO.                OBJECTION
      Video of Incident    US-000011274       US-000011274

  7
      Autopsy report of    Ghaisar_US_002628 Ghaisar_US_002640
      Dr. S. Chittenden
  8
    Medical records of Ghaisar_US_000903 Ghaisar_US_000903
    Bijan Ghaisar from
    Inova Fairfax
  9 Hospital
    Summary of FBI      US-00002343-069  US-00002343-085
    Interview of Daniel                                    Hearsay (Fed. R.
 10 Gohn                                                   Evid. 802)
    Traffic Crash       US-00001039      US-00001042
    Report
 11
      USPP General         US-00011666        US-00011674        Cumulative (Fed. R.
      Order on Vehicular                                         Evid. 403;
      Pursuits                                                   cumulative of Pl. Ex.
 12                                                              18)
    USPP General           US-00000030        US-00000033
    Order on Use of
 13 Force
    November 18,           AV000022           AV000022
    2017 Email
 14
      May 1, 2018 Email    US-00018461        US-00018461        Relevance (Fed. R.
                                                                 Evid. 401);
                                                                 Confusing the issues
                                                                 (Fed. R. Evid. 403);
                                                                 Undue delay (Fed. R.
 15                                                              Evid. 403)
      April 26, 2018       AV000020           AV000020           Relevance (Fed. R.
      Memorandum                                                 Evid. 401);
                                                                 Confusing the issues
                                                                 (Fed. R. Evid. 403);
                                                                 Undue delay (Fed. R.
 16                                                              Evid. 403)




                                          3
      PLAINTIFF’S          BEGINNING         ENDING BATES
EX.   DESCRIPTION          BATES NO.         NO.            OBJECTION
      Summary of FBI       US-00002096       US-00002097    Relevance (Fed. R.
      Interview of                                          Evid. 401); Undue
      Camille Fleenor                                       delay (Fed. R. Evid.
                                                            403); Hearsay (Fed.
 17                                                         R. Evid. 802)
      USPP General         US-00000058       US-00000066    Cumulative (Fed. R.
      Order on Vehicular                                    Evid. 403;
      Pursuits                                              cumulative of Pl. Ex.
 18                                                         12)
      2013 complaint       US-00000754       US-00000768    Relevance (Fed. R.
      against Alejandro                                     Evid. 401);
      Amaya and                                             Confusing the issue
      investigation                                         (Fed. R. Evid. 403);
                                                            Undue delay (Fed. R.
                                                            Evid. 403); Undue
                                                            prejudice (Fed. R.
                                                            Evid. 403); Hearsay
 19                                                         (Fed. R. Evid. 802)
      2014 complaint       US-00000769       US-00000784    Relevance (Fed. R.
      against Alejandro                                     Evid. 401);
      Amaya and                                             Confusing the issue
      investigation                                         (Fed. R. Evid. 403);
                                                            Undue delay (Fed. R.
                                                            Evid. 403); Undue
                                                            prejudice (Fed. R.
                                                            Evid. 403); Hearsay
 20                                                         (Fed. R. Evid. 802)
      2016 complaint       US-00000817       US-00000832    Relevance (Fed. R.
      against Alejandro                                     Evid. 401);
      Amaya and                                             Confusing the issue
      investigation                                         (Fed. R. Evid. 403);
                                                            Undue delay (Fed. R.
                                                            Evid. 403); Undue
                                                            prejudice (Fed. R.
                                                            Evid. 403); Hearsay
 21                                                         (Fed. R. Evid. 802)
    Summary of FBI         US-00003049       US-00003056
    Interview of James                                      Hearsay (Fed. R.
 22 Ghaisar                                                 Evid. 802)
    Summary of FBI         US-00003025       US-00003031
    Interview of                                            Hearsay (Fed. R.
 23 Negeen Ghaisar                                          Evid. 802)


                                         4
    PLAINTIFF’S            BEGINNING         ENDING BATES
EX. DESCRIPTION            BATES NO.         NO.            OBJECTION
    Summary of FBI         US-00003752       US-00003758
    Interview of Idean                                      Hearsay (Fed. R.
 24 Marvastian                                              Evid. 802)
    USPP IMARS             US-00001287       US-00001289
    incident details for
    November 17,
 25 2017
    2008 complaint         US-00000887       US-00000892    Relevance (Fed. R.
    against Lucas                                           Evid. 401);
    Vinyard and                                             Confusing the issue
    investigation                                           (Fed. R. Evid. 403);
                                                            Undue delay (Fed. R.
                                                            Evid. 403); Undue
                                                            prejudice (Fed. R.
                                                            Evid. 403); Hearsay
 26                                                         (Fed. R. Evid. 802)
      2012 complaint       US-00000924       US-00000945    Relevance (Fed. R.
      against Lucas                                         Evid. 401);
      Vinyard and                                           Confusing the issue
      investigation                                         (Fed. R. Evid. 403);
                                                            Undue delay (Fed. R.
                                                            Evid. 403); Undue
                                                            prejudice (Fed. R.
                                                            Evid. 403); Hearsay
 27                                                         (Fed. R. Evid. 802)
      2013 complaint       US-00000946       US-00000963    Relevance (Fed. R.
      against Lucas                                         Evid. 401);
      Vinyard and                                           Confusing the issue
      investigation                                         (Fed. R. Evid. 403);
                                                            Undue delay (Fed. R.
                                                            Evid. 403); Undue
                                                            prejudice (Fed. R.
                                                            Evid. 403); Hearsay
 28                                                         (Fed. R. Evid. 802)




                                         5
       PLAINTIFF’S            BEGINNING                ENDING BATES
EX. DESCRIPTION               BATES NO.                NO.                      OBJECTION
        If the Court grants Plaintiffs’ motion to amend their exhibit list, see Dkt. No. 54,
Defendant asserts the following objections to the proposed exhibits (Ex. Nos. 29-36) added in
that motion, see Dkt. No. 54-1. Defendant further objects to Exhibits 29-36 in that Plaintiffs
have failed to produce copies of these proposed exhibits to Defendant as required by the Court’s
January 15, 2020 Order (Dkt. No. 17). Defendant thus reserves the right to interpose any
additional objections upon receipt of the proposed exhibits.
        Additionally, Defendant incorporates by references its objections interposed in the each
of the following depositions as if fully set forth herein.
       Transcript of
       Deposition                                                               Relevance (Fed. R.
       Testimony of                                                             Evid. 401); Hearsay
  29 Alejandro Amaya                                                            (Fed. R. Evid. 802)
       Transcript of
       Deposition                                                               Relevance (Fed. R.
       Testimony of                                                             Evid. 401); Hearsay
  30 Lucas Vinyard                                                              (Fed. R. Evid. 802)
       Transcript of                                                            Relevance (Fed. R.
       Deposition                                                               Evid. 401); Improper
       Testimony of                                                             expert opinions (Fed.
       Daniel Gohn                                                              R. Evid. 701(c));
                                                                                Hearsay (Fed. R.
  31                                                                            Evid. 802)
       Transcript of                                                            Relevance (Fed. R.
       Deposition                                                               Evid. 401); Improper
       Testimony of John                                                        expert opinions (Fed.
       Dillon                                                                   R. Evid. 701(c));
                                                                                Hearsay (Fed. R.
  32                                                                            Evid. 802)
       Transcript of
       Deposition                                                               Relevance (Fed. R.
       Testimony of Jacob                                                       Evid. 401); Hearsay
  33 Sipe                                                                       (Fed. R. Evid. 802)
       Transcript of                                                            Relevance (Fed. R.
       Deposition                                                               Evid. 401); Improper
       Testimony of                                                             expert opinions (Fed.
       Robert MacLean                                                           R. Evid. 701(c));
                                                                                Hearsay (Fed. R.
  34                                                                            Evid. 802)
       Transcript of
       Deposition
       Testimony of Urey                                                        Hearsay (Fed. R.
  35 Patrick                                                                    Evid. 802)



                                                6
     PLAINTIFF’S         BEGINNING         ENDING BATES
 EX. DESCRIPTION         BATES NO.         NO.                  OBJECTION
     Transcript of
     Deposition
     Testimony of Stan                                          Hearsay (Fed. R.
  36 Smith                                                      Evid. 802)

                                   Respectfully submitted,

                                   G. ZACHARY TERWILLIGER
                                   UNITED STATES ATTORNEY

                             By:   ________/s/________
                                   DENNIS C. BARGHAAN, JR.
                                   Deputy Chief, Civil Division
                                   KIMERE J. KIMBALL
                                   MEGHAN LOFTUS
                                   Assistant U.S. Attorneys
                                   2100 Jamieson Avenue
                                   Alexandria, Virginia 22314
                                   Telephone: (703) 299-3891/3763/3757
                                   Fax:           (703) 299-3983
                                   Email:         dennis.barghaan@usdoj.gov
                                                  kimere.kimball@usdoj.gov
                                                  Meghan.loftus@usdoj.gov
                                   ATTORNEYS FOR DEFENDANT

DATE: August 31 2020




                                      7
